DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10 of the response, filed 03/24/2022, with respect to the rejection(s) of claims 1-5, 6-9, and 11-12 under 35 U.S.C. § 102(a)(1), as being anticipated by US Patent Application No. 2011/0226626, published on September 22, 2011 by Choi et al / the rejection(s) of claims 1-2 and 6 under 35 U.S.C. § 102(a)( 1), as being anticipated by U.S. Patent Application Publication No. 20160059274, published on March 03, 2016, to Miya et al (particularly the arguments that Choi/Mia fails to disclose the features of “a cleaning chamber coupled to a side of the FI different than the processing chamber” and “wherein the cleaning chamber is directly coupled to the Fl”, as recited in amended claim 1, because Choi teaches treatment chamber 40a, which the Examiner equates to the claimed cleaning chamber, coupled to a same side of the front end module 1 of Choi as processing chambers 40b-40f (see Choy at Figure 1) and the treatment chamber 40a is not directly connect to the front end module 1/ Miya teaches processing units 91, which the Examiner equates to the claimed cleaning chamber, coupled to a same side of the indexer 93 of Miya as the other processing units (see Miya at Figure 4) and the processing units 91 are not directly coupled to the indexer 93) have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 1-2, 3-7 under 35 U.S.C 102(a)(1) and 35 U.S.C 103 based on the newly cited primary reference of Imai et al (US 9,837,260) and previously cited secondary reference of Choi et al (US 2011/0226626) as set forth in detail below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

          Claim(s) 1-2, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inai et al (US 9,837,260)
  Inai discloses a multi-chamber processing apparatus, comprising: 
 a processing chamber 65 for processing a substrate (col 9, lines 8-11)
  a vacuum chamber 61/64 including a transfer arm 61a/64a/ a factory interface (Fl) coupled to the processing chamber 65 via a load lock chamber 63 disposed therebetween (col 9, lines 3-15, fig. 11)
  a cleaning chamber 21 coupled to a top side/ a side of the vacuum chamber 61/64 including a transfer arm 61a/64a/ a side of the FI different than the processing chamber and configured to rinse and to dry the substrate (col 9, lines 6-15, fig. 11), wherein the cleaning chamber 21 includes a chamber body defining an interior volume and having a first opening G at an interface with the FI for transferring the substrate into and out of the interior volume (col 7, lines 49-55, fig. 7) and wherein the cleaning chamber 21 is directly coupled to the a vacuum chamber 61/64 including a transfer arm 61a/64a/ the FI interface ( fig. 11)
  Regarding claim 2, Inai discloses that the cleaning chamber 21 includes a second opening 40 at the interface with the vacuum chamber 61/64/the Fl for increased air circulation in the cleaning chamber (col 12, lines 1-5, fig. 12)
  Regarding claim 6, Inai discloses that the processing apparatus further comprising:
a first front opening unified pod (FOUP) coupled to the vacuum chamber 61/64/the FI and configured to provide one or more substrates to or from the multi-chamber processing apparatus; a transfer chamber in selective communication with the load lock chamber 63; and a factory interface robot 64a disposed in the FI and configured to extend into the cleaning chamber 21 to transfer substrates from the load lock chamber to the cleaning chamber ( col 9, lines 1-40, fig. 11)
[AltContent: arrow]
    PNG
    media_image1.png
    745
    800
    media_image1.png
    Greyscale


                      (FOUP)
Regarding claim 7, as seen in fig. 11 of Inai, the cleaning chamber 21 is disposed on a side of the vacuum chamber 61/64/ the FI different than the FOUP and the load lock chamber 63

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claim(s) 3-4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inai et al (US 9,837,260) as applied to claim(s) 1-2, 6-7 above and further in view of Choi et al (US 2011/0226626)
      The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed inventions as per claims 3-4, Inai fails to disclose the limitations of wherein the cleaning chamber includes a divider plate disposed in the interior volume to define an upper compartment and a lower compartment of the cleaning chamber, wherein the divider plate includes a plurality of openings to direct airflow from the upper compartment to the lower compartment/wherein the cleaning chamber includes a tuning plate coupled to the divider plate, wherein the tuning plate defines an airflow slot between the tuning plate and the chamber body
 Choi discloses a multi-chamber processing apparatus, comprising: a processing chamber 40a for processing a substrate (page 3, para 0041), a cleaning chamber 40a/230 coupled to the front-end module 1/FI and configured to rinse and to dry the substrate (page 3, para 0041-0042, figs 1, 2), the cleaning chamber 230 includes: an agitation member 290/divider plate disposed in the interior volume to define an upper compartment and a lower compartment of the cleaning chamber 230, wherein the divider plate includes a plurality of holes 291/openings to direct airflow from the upper compartment to the lower compartment (page 5, para 0063-0064, fig. 3), a tuning plate 292 coupled to the divider plate 290, wherein the tuning plate defines an airflow slot between the tuning plate and the chamber body ( page 5, para 0064-0065, fig. 3)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a cleaning chamber including a divider plate disposed in the interior volume to define an upper compartment and a lower compartment of the cleaning chamber and a tuning plate coupled to the divider plate in Inai’s processing apparatus to provide more cleaning solution to the center of the substrate and forming a higher electric field as taught in Choi (page 5, para 0064)
Regarding claim 5, the modified reference of Inai would have disclosed that the processing chamber 65 is an etch chamber (col 9, lines 8-12)

Allowable Subject Matter
Claims 10, 13-14, 16-19 allowed.
              The reason for allowance of independent claim 10 (previously dependent claim 10), independent claim 13 (previously dependent claim 20) have been stated in the office action dated 12/24/2021
         Claims 8-9, 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
    Regarding claim 8, the cited prior art of record fails to disclose or render obvious a processing apparatus comprises the limitation of wherein the cleaning chamber includes: a lower housing disposed in the interior volume and having a plurality of nozzles for directing a liquid towards the upper housing to wash the substrate when clamped thereto and a drain, in combination with the rest of the limitations of claim 8. The close prior art of Inai et al (US 9,837,260) employed nozzle 23 for directing gas in the cleaning chamber ( col 12, lines 1-5)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713